                                                                                   1   BANAFSHEH, DANESH & JAVID, PC
                                                                                   2   A Professional Law Corporation
                                                                                       MARK E. MILLARD, ESQ. [SBN 175169]
                                                                                   3   mem@bhattorneys.com
                                                                                   4   JOSEPH G. YOUNES, ESQ. [SBN 325491]
                                                                                       jgy@bhattorneys.com
                                                                                   5   9701 Wilshire Boulevard, 12th Floor
                                                                                   6   Beverly Hills, California 90212
                                                                                       Telephone: (310) 887-1818
                                                                                   7
                                                                                       Facsimile: (424) 522-1351
                                                                                   8
                                                                                   9   Attorneys for Plaintiff, FERNANDO ISAI RODRIGUEZ

                                                                                  10
                                                                                                       SUPERIOR COURT FOR THE STATE OF CALIFORNIA
                                                                                  11
BANAFSHEH, DANESH & JAVID, PC

                                Phone: (310) 887-1818 Facsimile: (424) 302-0241




                                                                                  12                           NORTHERN DISTRICT OF CALIFORNIA
                                         Beverly Hills, California 90212
                                         9701 Wilshire Blvd., 12th Floor




                                                                                  13
                                                                                  14   FERNANDO ISAI RODRIGUEZ, an               CASE NO.: 4:19-cv-05230-HSG
                                                                                       individual
                                                                                  15
                                                                                  16                       Plaintiff,            [PROPOSED] AMENDED ORDER
                                                                                                                                 REGARDING CONTINUANCE OF
                                                                                  17                                             DISCOVERY DEADLINES,
                                                                                               vs.
                                                                                  18                                             EXPERT DISCLOSURES AND
                                                                                       LANDSTAR; JOHN DOE, an                    TRIAL DATE
                                                                                  19
                                                                                       individual; and DOES 1 to 20,
                                                                                  20   inclusive,
                                                                                  21                                             Trial: 11/09/2020
                                                                                                           Defendants.           Time: 8:30 a.m.
                                                                                  22                                             Courtroom: 2
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                       //
                                                                                  26
                                                                                       //
                                                                                  27
                                                                                       //
                                                                                  28


                                                                                            [PROPOSED] AMENDED ORDER REGARDING CONTINUANCE OF DISCOVERY DEADLINES, EXPERT
                                                                                                                      DISCLOSURES AND TRIAL DATE
                                                                                   1           Pursuant to the stipulation of the parties, the Court modifies its Scheduling Order
                                                                                   2   of November 27, 2019, as follows:
                                                                                   3           Fact Discovery Deadline is continued from April 23, 2020 to June 23, 2020;
                                                                                   4           Exchange of Opening Expert Reports is continued from May 8, 2020 to July 8,
                                                                                   5   2020;
                                                                                   6           Exchange Rebuttal Expert Reports is continued from May 25, 2020 to July 25,
                                                                                   7   2020;
                                                                                   8           Close of Expert Discovery is continued from June 8, 2020 to August 8, 2020;
                                                                                   9           Dispositive Motion Hearing Deadline is continued from July 23, 2020 at 2:00
                                                                                  10   p.m. to September 24, 2020 at 2:00 p.m.;

                                                                                  11           Pretrial Conference is continued from October 20, 2020 at 3:00 p.m. to January 5,
BANAFSHEH, DANESH & JAVID, PC

                                Phone: (310) 887-1818 Facsimile: (424) 302-0241




                                                                                  12   2021 at 3:00 p.m.;
                                         Beverly Hills, California 90212
                                         9701 Wilshire Blvd., 12th Floor




                                                                                  13           5-Day Jury Trial is continued from November 9, 2020 at 8:30 a.m. to January 25,
                                                                                       2021 at 8:30 a.m.;
                                                                                  14
                                                                                  15
                                                                                               IT IS SO ORDERED.
                                                                                  16
                                                                                  17
                                                                                  18
                                                                                       _______________
                                                                                          4/8/2020                                    _______________________________
                                                                                  19
                                                                                       Dated                                          HON. HAYWOOD S. GILLIAM, JR.
                                                                                  20                                                  United States District Judge
                                                                                  21
                                                                                  22
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28


                                                                                          [PROPOSED] AMENDED ORDER REGARDING CONTINUANCE OF DISCOVERY DEADLINES, EXPERT
                                                                                                                    DISCLOSURES AND TRIAL DATE
